                   Case 18-12794-KG           Doc 135       Filed 12/19/18        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                                          Chapter 11

    CHECKOUT HOLDING CORP., et al.,                                 Case No. 18-12794 (KG)


                                                                    (Jointly Administered)
                              Debtors.1


                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

             PLEASE TAKE NOTICE that, pursuant to Rules 2002 and 9010 of the Federal Rules

    of Bankruptcy Procedure, the undersigned hereby appears in the above-captioned chapter 11

    proceedings as counsel on behalf of The Kroger Co. (“Kroger”) and requests that all notices

    given or required to be given in these cases, including, but not limited to, all orders and notices

    of any application, motion, petition, pleading, request, complaint or demand, whether written

    or oral, and whether transmitted or conveyed by mail, electronic mail, ECF notice, hand

    delivery, telephone or otherwise, which affect Kroger or these chapter 11 bankruptcy cases to

    be served upon:

                                  A.J. Webb
                                  Ohio Bar No. 0093655
                                  Frost Brown Todd LLC
                                  3300 Great American Tower
                                  301 East Fourth Street
                                  Cincinnati, OH 45202
                                  513-651-6800 Telephone
                                  513-651-6981 Facsimile
                                  E-mail awebb@fbtlaw.com




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Catalina Marketing Corporation (9007); Catalina Marketing Procurement, LLC (9333); Catalina
Marketing Technology Solutions, Inc. (8728); Catalina Marketing Worldwide, LLC (9687); CellFire Inc. (5599);
Checkout Holding Corp. (4651); Modiv Media, Inc. (3507); PDM Group Holdings Corporation; PDM Holdings
Corporation; PDM Intermediate Holdings A Corporation; and PDM Intermediate Holdings B Corporation. The
Debtors’ principal offices are located at 200 Carillon Parkway, St. Petersburg, FL 33716.
              Case 18-12794-KG          Doc 135      Filed 12/19/18      Page 2 of 3



        PLEASE TAKE FURTHER NOTICE that this entry of appearance is not intended as

nor is it a consent to jurisdiction of the Bankruptcy Court over Kroger, specifically but not

limited to (i) its right to have final orders in non-core matters entered only after de novo review

by a district judge, (ii) its right to a trial by jury in any proceeding triable herein, or in any case,

controversy or proceeding related hereto, (iii) its right to have the reference withdrawn by the

District Court in any matter subject to mandatory, or discretionary withdrawal, or (iv) any

other rights, claims, actions, defenses, setoffs, or recoupments to which Kroger is or may be

entitled to under agreement, in law or equity, all of which rights, claims, actions, defenses,

setoffs and recoupments Kroger expressly reserves.


Date:    December 19, 2018                      Respectfully submitted,


                                                FROST BROWN TODD LLC


                                           By: /s/ A.J. Webb
                                               A.J. Webb, Esq.
                                               Ohio Bar No. 0093655
                                               3300 Great American Tower
                                               301 East Fourth Street
                                               Cincinnati, Ohio 45202
                                               513-651-6800 Telephone
                                               513-651-6981 Facsimile
                                               E-mail awebb@fbtlaw.com

                                                 COUNSEL FOR THE KROGER CO.
              Case 18-12794-KG         Doc 135     Filed 12/19/18   Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of December, 2018, a true and correct copy of the

foregoing Notice of Appearance and Request for Notices was sent via ECF Noticing to all

parties receiving ECF Notices in these chapter 11 cases.


                                                    /s/ A.J. Webb
                                                    A.J. Webb
